                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 1 of 20


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   3      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, CA 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6   Susan E. Engel (pro hac vice)
                         susan.engel@lw.com
                   7   Matthew J. Peters (pro hac vice)
                         matthew.peters@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, DC 20004
                   9   Telephone: +1.202.637.3309
                       Facsimile: +1.202.637.2201
               10
                       Attorneys for Defendant Facebook, Inc.
               11
                                                UNITED STATES DISTRICT COURT
               12
                                             NORTHERN DISTRICT OF CALIFORNIA
               13
                                                     SAN FRANCISCO DIVISION
               14

               15
                       ANTHONY WILLIAMS, TYOKA                   Case No. 3:18-cv-01881 RS
               16      BRUMFIELD, and WENDY BURNETT,
                       LAWRENCE OLIN, HAROLD NYANJOM;            FACEBOOK, INC.’S REPLY IN
               17      SHERON SMITH-JACKSON and JANICE           FURTHER SUPPORT OF
                       VEGA-LATKER, individually and on behalf   DEFENDANT’S MOTION TO DISMISS
               18      of all others similarly situated,         THE FIRST AMENDED
                                                                 CONSOLIDATED CLASS ACTION
               19                               Plaintiffs,      COMPLAINT

               20                    v.                          Date: December 6, 2018
                                                                 Time: 1:30 p.m.
               21      FACEBOOK, INC.                            Court: Courtroom 3, 17th Floor
                                                                 Hon. Richard Seeborg
               22                               Defendant.

               23

               24

               25

               26

               27

               28

                                                                    REPLY IN FURTHER SUPPORT OF MOTION TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         DISMISS CONSOLIDATED COMPLAINT
                                                                                   CASE NO. 3:18-CV-01881 RS
                             Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 2 of 20


                   1                                                      TABLE OF CONTENTS

                   2   I.        INTRODUCTION ...............................................................................................................1
                       II.       PLAINTIFFS’ ABANDONMENT OF THEIR ALLEGATIONS RELATING TO
                   3
                                 A FACEBOOK PROMPT REQUIRES DISMISSAL Of ALL OF THEIR
                   4             REMAINING CLAIMS.......................................................................................................2
                       III.      PLAINTIFFS DO NOT SATISFY ARTICLE III’s INJURY-IN-FACT
                   5
                                 REQUIREMENT .................................................................................................................4
                   6   IV.       PLAINTIFFS’ CLAIMS EACH HAVE FATAL CLAIM-SPECIFIC DEFECTS .............7
                   7             A.        Plaintiffs Consent To Dismissal Of Their UCL, CLRA, And Trespass
                                           Claims And There Is No Basis For Allowing Repleading. ......................................7
                   8
                                 B.        Plaintiffs’ Section 349 Claim Fails Because California Law Applies And
                   9                       They Have Not Pleaded A Misrepresentation That Caused Them Actual
                                           Injury ........................................................................................................................7
               10

               11                C.        Plaintiffs Fail To State A Claim Under CDAFA Because They Do Not
                                           Adequately Allege Damage Or Loss As A Result Of Unauthorized
               12                          Conduct ....................................................................................................................9

               13                D.        Plaintiffs Fail To State Either An Intrusion Upon Seclusion Claim Or A
                                           Violation Of California’s Constitutional Right To Privacy ...................................11
               14
                                 E.        Plaintiffs Fail To State A Standalone Claim for Unjust Enrichment .....................14
               15

               16      V.        CONCLUSION ..................................................................................................................15

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                i
                                                                                                         REPLY IN FURTHER SUPPORT OF MOTION TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                              DISMISS CONSOLIDATED COMPLAINT
                                                                                                                        CASE NO. 3:18-CV-01881 RS
        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 3 of 20


 1                                                TABLE OF AUTHORITIES

 2                                                                                                                              Page(s)

 3                                                                CASES

 4   In re Adobe Sys., Inc. Privacy Litig.,
         66 F. Supp. 3d 1197 (N.D. Cal. 2014) .......................................................................................4
 5
     Alvarez v. Chevron Corp.,
 6      656 F. 3d 925 (9th Cir. 2011) ....................................................................................................8

 7   Anonymous v. CVS Corp.,
        728 N.Y.2d 333 (N.Y. Supp. Ct. 2005) .....................................................................................9
 8
     Astiana v. Hain Celestial Group, Inc.,
 9       783 F. 3d 753 (9th Cir. 2015) ..................................................................................................14

10   Bassett v. ABM Parking Servs., Inc.,
        883 F.3d 776 (9th Cir. 2018) .....................................................................................................5
11
     Bose v. Interclick, Inc.,
12      No. 10 Civ. 9183(DAB), 2011 WL 4343517 (S.D.N.Y. Aug. 17, 2011) ..................................9

13   Cabebe v. Nissan of N. Am., Inc.,
        No. 18-cv-00144-WHO, 2018 WL 5617732 (N.D. Cal. Oct. 26, 2018) ...................................7
14
     Cahen v. Toyota Motor Corp.,
15      147 F. Supp. 3d 955 (N.D. Cal. 2015), aff’d, 717 F. App’x 720 (9th Cir. 2017) ................5, 13

16   Cohen v. Casper Sleep Inc.,
        2018 WL 3392877 (S.D.N.Y. July 12, 2018) ............................................................................9
17
     Edwards v. Marin Park, Inc.,
18      356 F.3d 1058 (9th Cir. 2004) ...................................................................................................3

19   In re Facebook Biometric Information Privacy Litig.,
         185 F. Supp. 3d 1155 (N.D. Cal. 2016) .....................................................................................8
20
     In re Facebook Internet Tracking Litig.,
21       263 F. Supp. 3d 836 (N.D. Cal. 2017) .......................................................................................9

22   Folgelstrom v. Lamps Plus, Inc.,
        195 Cal. App. 4th 986 (2011) ..................................................................................................12
23
     Gonzales v. Uber Tech., Inc.,
24      305 F. Supp. 3d 1078 (N.D. Cal. 2018) ...................................................................................10

25   Goodman v. HTC Am., Inc.,
        No. C11-1793MJP, 2012 WL 2412070 (W.D. Wash. June 26, 2012) ..............................11, 12
26
     In re Google Inc. Cookie Placement Consumer Privacy Litig.,
27       806 F.3d 125 (3d Cir. 2015)...........................................................................................5, 12, 13

28
                                                                        ii
                                                                               NOTICE OF MOTION AND MOTION TO DISMISS
     ATTORNEYS AT LAW
      SAN FRANCISCO
                                                                                             CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 4 of 20


 1   In re Google, Inc. Privacy Policy Litig.,
         No. C-12-01382-PSG, 2013 WL 6248499 (N.D. Cal. Dec. 3, 2013) ........................................4
 2
     Heineke v. Santa Clara Univ.,
 3      17-CV-05285-LHK, 2017 WL 6026248 (N.D. Cal. Dec. 5, 2017) .........................................10

 4   In re iPhone II Application Litig.,
         844 F. Supp. 2d 1040 (N.D. Cal. 2012) ...................................................................................12
 5
     Low v. LinkedIn Corp.,
 6      900 F. Supp. 2d 1010 (N.D. Cal. 2012) ...................................................................................13

 7   Meyerson v. Prime Realty Services, LLC,
        796 N.Y. 2d 848 (N.Y. Supp. Ct. 2005) ....................................................................................9
 8
     Monet v. Chase Home Fin., LLC,
 9     No. C 10-0135 RS, 2010 WL 2486376 (N.D. Cal. June 16, 2010) .........................................14

10   Mosier v. Stonefield Josephson, Inc.,
       815 F.3d 1161 (9th Cir. 2016) .................................................................................................14
11
     Nat’l Union Fire Ins. Co. of Pittsburgh, P.A. v. Resource Development Servs.,
12      Inc.,
        No. C. 10-01324 RS, 2012 WL 12920615 (N.D. Cal. Apr. 16, 2012) ....................................14
13
     Nedlloyd Lines B.V. v. Superior Court,
14      3 Cal.4th 459 (1992) ..................................................................................................................8

15   In re Nickelodeon Consumer Privacy Litig.,
         827 F.3d 262 (3d Cir. 2016)...........................................................................................5, 12, 13
16
     NovelPoster v. Javitch Canfield Grp.,
17      140 F. Supp. 3d 938 (N.D. Cal. 2014) .....................................................................................10

18   Opperman v. Path, Inc.,
        84 F. Supp. 3d 962 (N.D. Cal. 2015) .........................................................................5, 6, 12, 13
19
     Or. Prescription Drug Monitoring Program v. DEA,
20       860 F.3d 1228 (9th Cir. 2017) ...................................................................................................4

21   Palomino v. Facebook, Inc.,
        16-cv-04230-HSG, 2017 WL 76901 (N.D. Cal. Jan. 9 2017) ...............................................8, 9
22
     Perkins v. LinkedIn Corp.,
23      53 F. Supp. 3d 1190 (N.D. Cal. 2014) .......................................................................................9

24   Riley v. California,
         134 S. Ct. 2473 (2014) .......................................................................................................11, 13
25
     Robins v. Spokeo, Inc.,
26      867 F.3d 1108 (9th Cir. 2017), cert. denied, 138 S. Ct. 931, 200 L. Ed. 2d 204
        (2018) .........................................................................................................................................5
27
     Romero v. HP, Inc.,
28      No. 16-CV-05415-LHK, 2017 WL 386237 (N.D. Cal. Jan. 27, 2017) .....................................2
                                                                              iii
                                                                                      NOTICE OF MOTION AND MOTION TO DISMISS
     ATTORNEYS AT LAW
      SAN FRANCISCO
                                                                                                    CONSOLIDATED COMPLAINT
                                                                                                      CASE NO. 3:18-CV-01881 RS
        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 5 of 20


 1   Shostack v. Diller,
        15-CV-2255 (GBD)(JLC), 2015 WL 5535808 (S.D.N.Y. Sept. 16, 2015) ...............................9
 2
     Smith v. Chase Manhattan Bank, USA, N.A.,
 3      741 N.Y.S.2d 100 (App. Div. 2002) ..........................................................................................9

 4   Solomon v. Bell Atl. Corp.,
        777 N.Y.S. 2d 50 (App. Div. 2004) ...........................................................................................7
 5
     In re Sony Gaming Networks & Customer Data Sec.,
 6       996 F. Supp. 2d 942 (S.D. Cal. 2014) ........................................................................................5

 7   Spokeo, Inc. v. Robins,
        136 S. Ct. 1540 (2016) ...........................................................................................................4, 6
 8
     Stickrath v. Globalstar, Inc.,
 9       527 F. Supp. 2d 992 (N.D. Cal. 2007) .......................................................................................4

10   Ticketmaster L.L.C. v. Prestige Ent. West, Inc.,
        315 F. Supp. 3d 1147 (C.D. Cal. 2018) .............................................................................10, 11
11
     Van Patten v. Vertical Fitness Grp., LLC,
12      847 F.3d 1037 (9th Cir. 2017) ...................................................................................................5

13   In re Vizio, Inc. Consumer Privacy Litig.,
         238 F. Supp. 3d 1204 (C.D. Cal. 2017) ...............................................................................5, 12
14
     Yunker v. Pandora Media, Inc.,
15      No. 11-CV-03113 JSW, 2013 WL 1282980 (N.D. Cal. Mar. 26, 2013) .................................12

16   In re Zappos.com, Inc.,
         108 F. Supp. 3d 949 (D. Nev. 2015) ..........................................................................................4
17
                                                                     RULES
18
     Fed. R. Civ. P. 9(b) ..............................................................................................................2, 3, 4, 7
19

20

21

22

23

24

25

26

27

28
                                                                           iv
                                                                                   NOTICE OF MOTION AND MOTION TO DISMISS
     ATTORNEYS AT LAW
      SAN FRANCISCO
                                                                                                 CONSOLIDATED COMPLAINT
                                                                                                   CASE NO. 3:18-CV-01881 RS
                            Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 6 of 20


                   1   I.        INTRODUCTION

                   2             Facebook explained in its opening brief that, when a user chooses to upload their contacts

                   3   (which helps find friends and improves their experience on Facebook), Facebook expressly

                   4   requests permission to upload call and text logs (not content) from the user’s phone. Mot. 7-9.

                   5   Facebook addressed its own prompt for permission because Plaintiffs alleged that Facebook’s

                   6   “Contacts List” prompt misrepresented the data Facebook sought permission to collect—and the

                   7   only alleged representation that Plaintiffs identified was a Facebook Messenger prompt that

                   8   appears in the Ars Technica article. Ex. A.1 That prompt, according to Plaintiffs, misleadingly

                   9   asks for permission to collect a user’s “Contact List” but, in fact, Facebook also collects call and

               10      text logs. See, e.g., FAC ¶¶ 1, 40 (“Defendant violated [CLRA] by representing that it was only

               11      collecting Plaintiffs’ and Class members’ ‘Contact List’ and by failing to represent that it was

               12      collecting their call logs and text data.”); id. ¶ 84 (“Defendant committed unfair or deceptive acts

               13      and practices by collecting [the New York Plaintiffs’] call logs and text data without their

               14      permission and after disclosing only that it was collecting [their] ‘contact information.’”); id. ¶ 86

               15      (Facebook’s acts and practices “fundamentally misrepresented the types of data that Defendant

               16      collected”).2

               17                Plaintiffs’ opposition brief does a remarkable flip-flop. Plaintiffs now contend they were

               18      not referring to the Facebook prompt at all, but instead to an “Android prompt.” Opp. 1.

               19      Effectively admitting their failure to identify a Facebook misrepresentation, Plaintiffs now

               20      abandon their California’s Consumer Legal Remedies Act (CLRA), California’s Unfair

               21      Competition Law (UCL), and trespass to property claims. They now say their Complaint is really

               22      about Facebook omitting information. Plaintiffs’ new omission theory finds no basis in the

               23      Complaint, where they plainly alleged that Facebook misrepresented it was collecting only

               24      contacts. FAC ¶¶ 40, 84, 86.

               25                Plaintiffs’ abandonment of their allegations of a Facebook prompt requires dismissal of

               26      their remaining representation-based claim under Section 349 of New York’s General Business

               27
                       1
                           Citations to “Ex.” are to the exhibits to the Declaration of Nicole C. Valco (Dkt. No. 65-1).
               28      2
                           All emphasis added unless stated otherwise.
                                                                             1
                                                                                 REPLY IN FURTHER SUPPORT OF MOTION TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      DISMISS CONSOLIDATED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                         Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 7 of 20


                   1   Law. Id. ¶ 84. It also requires dismissal of Plaintiffs’ remaining claims, which all require Plaintiffs

                   2   to plead that Facebook lacked permission to access their call and text logs. Without a Facebook

                   3   misrepresentation, Plaintiffs’ conclusory assertion that Facebook acted “without permission” is

                   4   entirely unsupported by any factual allegations in the Complaint and fails to satisfy Federal Rule

                   5   of Civil Procedure 9(b)’s heightened pleading standard, which Plaintiffs do not dispute applies to

                   6   all of their claims.

                   7           Plaintiffs’ claims also fail for additional reasons. Plaintiffs’ generalized allegations of

                   8   injury fail to show that Facebook’s alleged collection of call and text logs caused them any concrete

                   9   and particularized harm sufficient to establish Article III standing.         In addition, Plaintiffs’

               10      remaining claims—CDAFA, California’s constitutional right to privacy, intrusion upon seclusion,

               11      unjust enrichment—all fail for claim-specific reasons. Facebook respectfully requests that this

               12      Court dismiss with prejudice the Complaint.
                       II.    PLAINTIFFS’ ABANDONMENT OF THEIR ALLEGATIONS RELATING TO A
               13             FACEBOOK PROMPT REQUIRES DISMISSAL OF ALL OF THEIR
               14             REMAINING CLAIMS
                               Plaintiffs abandon two of their misrepresentation-based claims (UCL and CLRA), Opp. 2
               15
                       n.1, and now contend that Facebook did not make any misrepresentation at all. Plaintiffs’
               16
                       abandonment of allegations relating to a Facebook prompt about information that is collected
               17
                       requires dismissal of all of Plaintiffs’ remaining claims.
               18
                               To start, Plaintiffs’ course reversal requires dismissal of their claim under Section 349,
               19
                       which is expressly premised on “Defendant … collecting [New York] Plaintiffs[’] call logs and
               20
                       text data without their permission and after disclosing only that it was collecting [New York]
               21
                       Plaintiffs[’] … ‘contact information.’” FAC ¶ 84; see also id. ¶ 86. While Plaintiffs now contend
               22
                       this is “predominantly an ‘omissions’ case,” Opp. 1, 5-6, they cannot through briefing change
               23
                       course. “[I]t is axiomatic that the complaint may not be amended by briefs in opposition to a
               24
                       motion to dismiss.” Romero v. HP, Inc., No. 16-CV-05415-LHK, 2017 WL 386237, at *6 (N.D.
               25
                       Cal. Jan. 27, 2017) (citation omitted).       Plaintiffs’ Section 349 claim turns exclusively on
               26
                       Facebook’s purported “misrepresent[ation] [of] the types of data” Facebook collected. FAC ¶ 86.
               27
                       They cannot bring a misrepresentation claim when they not only have failed to identify a
               28
                                                                          2
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                           Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 8 of 20


                   1   misrepresentation but now actually abandon their allegation of a Facebook misrepresentation. See

                   2   Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004) (holding that Rule 9(b) requires

                   3   pleading “specific contents” of allegedly fraudulent misrepresentation).

                   4           Plaintiffs’ abandonment of their allegations related to a Facebook prompt also dooms their

                   5   other remaining claims, each of which turns on the contention that Facebook requested permission

                   6   to access their contact information without expressly requesting permission to upload their call

                   7   and text logs. Mot. 8-9; FAC ¶ 21 (“granting Facebook Messenger and Facebook Lite access to

                   8   users’ ‘Contact List’ also granted Facebook Messenger and Facebook Lite access to users’ call

                   9   and text logs by default”). Indeed, even in their opposition brief, Plaintiffs still argue that

               10      “Facebook asked for access to ‘Contact Lists’ but actually scraped entirely different user data

               11      without notification or permission.” Opp. 17. Nowhere do Plaintiffs plead what that “ask[ing] for

               12      access” looked like. To the contrary, they attempt to run away from the Facebook prompt

               13      identified in the Ars Technica article cited in their Complaint, Mot. 7-9; Ex. A, by simply

               14      acknowledging that they “were aware of” it, Opp. 7. Without any particularized details of what

               15      they saw, where, and when and why any such representations or omissions were misleading,

               16      Plaintiffs’ CDAFA, privacy, and unjust enrichment claims, fail under Rule 9(b), which Plaintiffs

               17      do not dispute applies to all of their claims. Mot. 7 & n.3.

               18              Finally, Plaintiffs’ newfound reliance on a purported “Android prompt” does not “clear up

               19      any possible confusion.” Opp. 7 n.4. The Ars Technica article does not reference any Android

               20      prompt using the phrase “Contact List.” Id. Indeed, it links to an Android permission that uses a

               21      different phrase, “READ_CONTACTS.” Ex. A. The article further explains that different

               22      versions of the Android operating system have had different permissions.3 Yet Plaintiffs fail to

               23
                       3
                         For example, before the Android “Jelly Bean” operating system version (4.1) was released in
               24      mid-2012, users who “granted permission to read contacts” while installing apps would provide
                       access to their “call and message logs by default.”                          Ex. A; see also
               25      https://arstechnica.com/gadgets/2012/06/android-4-1-jelly-bean-faster-smoother-more-delightful/
                       (release date). The Jelly Bean version of Android introduced a different permission scheme—“a
               26      single request from those applications would trigger two separate permission requests.” Ex. A.
                       The Ars Technica article explains that Android 4.1 (Jelly Bean) left it possible for apps to present
               27      all permissions at once, but that possibility ended when the “Marshmallow version of Android,”
                       id., was released in late 2015.               https://arstechnica.com/gadgets/2015/10/android-6-0-
               28      marshmallow-thoroughly-reviewed/5/#h1. (release date).
                                                                          3
ATTORNEYS AT LAW
                                                                               REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                      DISMISS CONSOLIDATED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS
                         Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 9 of 20


                   1   plead any specifics about an Android prompt, including when they saw it, what it said, where it

                   2   appeared, or why it was misleading as required under Rule 9(b). See Stickrath v. Globalstar, Inc.,

                   3   527 F. Supp. 2d 992, 998 (N.D. Cal. 2007) (claims based on affirmative misrepresentations failed

                   4   to satisfy Rule 9(b) where plaintiffs did not plead with specificity time frame when representations

                   5   appeared on website).
                       III.   PLAINTIFFS DO             NOT      SATISFY       ARTICLE        III’S   INJURY-IN-FACT
                   6          REQUIREMENT
                   7          The injury-in-fact requirement of Article III standing requires a plaintiff to show that he or
                   8   she suffered the invasion of a concrete and particularized legally protected interest resulting in
                   9   harm that is actual or imminent, not conjectural or hypothetical. See Spokeo, Inc. v. Robins, 136
               10      S. Ct. 1540, 1548 (2016). In addition, a “plaintiff must establish Article III standing for each of
               11      her claims and for each form of relief.” In re Adobe Sys., Inc. Privacy Litig., 66 F. Supp. 3d 1197,
               12      1218 (N.D. Cal. 2014). Plaintiffs’ generalized and conclusory allegations of injury fall far short
               13      of satisfying this burden. See Or. Prescription Drug Monitoring Program v. DEA, 860 F.3d 1228,
               14      1233 (9th Cir. 2017) (“[S]tanding is not dispensed in gross,” but instead “requires careful judicial
               15      examination of a complaint’s allegations to ascertain whether the particular plaintiff is entitled to
               16      an adjudication of the particular claims asserted.”) (citation omitted).
               17             First, Plaintiffs barely defend their alleged deprivation of income injury. They merely
               18      reiterate their allegations about Facebook collecting call and text logs, which they claim were part
               19      of the user profiles that Facebook “monetize[d]” and “share[d].” FAC ¶¶ 18, 25; Opp. 10. But
               20      this case is not about the value of user profiles, and Plaintiffs have failed to “allege any facts
               21      explaining how their personal information became less valuable as a result of [Facebook’s
               22      collection] or that they attempted to sell their information and were rebuffed because of a lower
               23      price-point attributable to the [collection].” In re Zappos.com, Inc., 108 F. Supp. 3d 949, 954 (D.
               24      Nev. 2015); see also In re Google, Inc. Privacy Policy Litig., No. C-12-01382-PSG, 2013 WL
               25      6248499, at *5 (N.D. Cal. Dec. 3, 2013) (“a plaintiff must allege how the defendant’s use of the
               26      information deprived the plaintiff of the information’s economic value.”).
               27

               28
                                                                         4
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 10 of 20


                   1          Second, Plaintiffs fare no better with their conclusory assertion of an invasion of privacy.

                   2   Courts in this circuit have granted motions to dismiss where a plaintiff alleges “that his personal

                   3   information was collected without his consent,” but fails to allege that “his personal information

                   4   was collected and then wrongfully disclosed.” In re Sony Gaming Networks & Customer Data

                   5   Sec., 996 F. Supp. 2d 942, 961-62 (S.D. Cal. 2014) (citing cases); see also Robins v. Spokeo, Inc.,

                   6   867 F.3d 1108, 1113-15 (9th Cir. 2017) (finding standing to bring claim under Fair Credit

                   7   Reporting Act for unauthorized publication on the Internet of inaccurate credit report, and

                   8   recognizing common law protections for a person’s right to prevent the dissemination of private

                   9   information), cert. denied, 138 S. Ct. 931, 200 L. Ed. 2d 204 (2018); Cahen v. Toyota Motor Corp.,

               10      147 F. Supp. 3d 955, 958, 971-73 (N.D. Cal. 2015) (allegation of “a legally protected privacy

               11      interest in their personal data” insufficient to show injury in fact for constitutional privacy claim

               12      based on alleged collection and tracking of information about vehicle performance and

               13      geographical location), aff’d, 717 F. App’x 720 (9th Cir. 2017).

               14             As the Ninth Circuit recently recognized, “[w]ithout disclosure of private information to a

               15      third party, it hardly matters that ‘[a]ctions to remedy . . . invasions of privacy, intrusion upon

               16      seclusion, and nuisance have long been heard by American courts, and the right of privacy is

               17      recognized by most states.’” Bassett v. ABM Parking Servs., Inc., 883 F.3d 776, 780 (9th Cir.

               18      2018) (quoting Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)).

               19             The cases Plaintiffs rely upon are inapposite. They involved specific allegations about

               20      sensitive personal information that was disclosed to third parties, in breach of defendants’ express

               21      promises to protect it. Thus, in In re Google Inc. Cookie Placement Consumer Privacy Litig., 806

               22      F.3d 125, 134-35, 150 (3d Cir. 2015), and In re Nickelodeon Consumer Privacy Litig., 827 F.3d

               23      262, 269, 273-74, 294 (3d Cir. 2016), plaintiffs made “highly specific allegations” that defendants

               24      implanted third-party cookies on their personal computers and tracked their website or video

               25      viewing, even though defendants expressly promised not to collect the information. In re Vizio,

               26      Inc. Consumer Privacy Litig., 238 F. Supp. 3d 1204, 1232-33 (C.D. Cal. 2017), involved collecting

               27      and selling “detailed data about what video content” plaintiffs watched, even after a user had

               28      affirmatively turned off Vizio’s permission to collect such information. And Opperman v. Path,
                                                                         5
ATTORNEYS AT LAW
                                                                               REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                      DISMISS CONSOLIDATED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 11 of 20


                   1   Inc., 84 F. Supp. 3d 962, 971-72, 991 (N.D. Cal. 2015), involved allegations that Apple allowed

                   2   mobile application developers to access and upload contact information from plaintiffs’ mobile

                   3   devices, despite alleged representations about the security of user data and the permissions

                   4   required to access or transmit user data.

                   5          There are no such similar allegations here. Plaintiffs now have abandoned their allegation

                   6   of any Facebook representation at all, and just point to an Android prompt. And they do not allege

                   7   with any specificity that Facebook wrongfully disclosed any information to third parties, let alone

                   8   that Facebook disclosed Plaintiffs’ own call and text logs. The Complaint’s only allegation

                   9   regarding disclosure of the call and text logs to third parties, FAC ¶ 25, states that in June 2018

               10      Facebook disclosed documents which show “that Facebook has agreements in place to share its

               11      user data with 61 different entities.” Plaintiffs provide no factual allegations about what specific

               12      user data was shared, let alone that the user data included any call and text log histories, nor do

               13      they allege when, with whom or how it was shared. Without any of these specific factual

               14      allegations, Plaintiffs’ conclusory assertion that “Facebook shares or disseminates the scraped user

               15      data with these 61 entities,” id., is insufficient. Moreover, Plaintiffs still do not explain why the

               16      information in their call and text logs, distinct from the information in their contact lists—which

               17      they admit they allowed Facebook to upload—is sensitive, despite Facebook making this point.

               18      Mot. 12.

               19             Finally, Plaintiffs offer no real response to Defendants’ argument that the Complaint does

               20      not plausibly allege that Plaintiffs themselves suffered any personal injury. See Spokeo, 136 S.

               21      Ct. at 1548 (“For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and

               22      individual way.’”) (citation omitted). Plaintiffs do not contest that three of the seven Plaintiffs

               23      admit that they have not even reviewed the call and text logs that Facebook purportedly scraped,

               24      Mot. 10; FAC ¶¶ 2-4, and thus have not alleged any factual basis for their conclusory assertion

               25      that Facebook actually collected any call and text logs from them. Nor do Plaintiffs contest that a

               26      fourth Plaintiff does not identify the scraped call and text logs that he allegedly reviewed, Mot. 10;

               27      FAC ¶ 5. Plaintiffs also do not allege that any of them actually sold their collected call and text

               28      logs, Mot. 10, or tried to do so—and they do not allege that Facebook removed the logs from the
                                                                         6
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 12 of 20


                   1   phone, and so they still have them to use if they want to. Plaintiffs’ generalized and conclusory

                   2   allegations are insufficient to plead an Article III injury, let alone a particularized one.

                   3   IV.     PLAINTIFFS’ CLAIMS EACH HAVE FATAL CLAIM-SPECIFIC DEFECTS

                   4           A.      Plaintiffs Consent To Dismissal Of Their UCL, CLRA, And Trespass Claims
                                       And There Is No Basis For Allowing Repleading.
                   5
                               Plaintiffs do not oppose dismissal of their UCL, CLRA, and trespass claims. Opp. 2 n.1.
                   6
                       Oddly, however, in defending their claim brought under Section 349 on behalf of the three named
                   7
                       New York Plaintiffs, Plaintiffs request in a footnote leave to file an amended complaint in order
                   8
                       to assert unspecified “California-only claims” on behalf of the nationwide class, if the Court
                   9
                       dismisses the Section 349 claim. Id. 23 n.9. But the UCL and CLRA claims were already brought
               10
                       on behalf of a California subclass. FAC ¶¶ 38-55. For all of the reasons Facebook identified in
               11
                       its opening brief, the UCL and CLRA claims, as well as the trespass claim, are legally deficient,
               12
                       Mot. 13-16, and there is no basis to allow Plaintiffs to replead the UCL and CLRA claims when
               13
                       they have failed even to respond to Facebook’s motion.
               14             B.      Plaintiffs’ Section 349 Claim Fails Because California Law Applies And They
                                      Have Not Pleaded A Misrepresentation That Caused Them Actual Injury
               15
                               As noted supra Section I, Plaintiffs’ Section 349 allegations belie their contention that this
               16
                       is “predominantly an omissions case.” Opp. 1. They allege that Facebook “disclos[ed] only that
               17
                       it was collecting Plaintiffs[’] ‘contact information,’ and “fundamentally misrepresented the types
               18
                       of data that Defendant [Facebook] collected.” FAC ¶¶ 84, 87. But what Facebook allegedly
               19
                       misrepresented remains a mystery. This is inadequate to state a representation-based Section 349
               20
                       claim. See Cabebe v. Nissan of N. Am., Inc., No. 18-cv-00144-WHO, 2018 WL 5617732, at *8
               21
                       (N.D. Cal. Oct. 26, 2018) (dismissing Section 349 claim where “plaintiffs generally allege the
               22
                       existence of these ‘false and misleading’ communications” but do not “specifically allege that he
               23
                       saw them or that his actions were driven by such communications” and thus failed to comply with
               24
                       Rule 9(b)); see also Solomon v. Bell Atl. Corp., 777 N.Y.S. 2d 50, 52 (App. Div. 2004) (“[T]o
               25
                       prevail in a cause of action under GBL §§ 349 and 350, the plaintiff must prove that the defendant
               26
                       made misrepresentations or omissions that were likely to mislead a reasonable consumer in
               27

               28
                                                                          7
ATTORNEYS AT LAW
                                                                                 REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                        DISMISS CONSOLIDATED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 13 of 20


                   1   plaintiff’s circumstances, that the plaintiff was deceived by those misrepresentations or omissions

                   2   and that as a result the plaintiff suffered injury.”).

                   3           Plaintiffs’ Section 349 claim suffers from another flaw: it is barred by Facebook’s

                   4   California choice of law provision. Plaintiffs do not dispute that they agreed to Facebook’s

                   5   Statement of Rights and Responsibilities, including its California choice of law provision. Mot.

                   6   21; Opp. 21-25. That provision therefore governs Plaintiffs’ claims. See, e.g., Nedlloyd Lines B.V.

                   7   v. Superior Court, 3 Cal.4th 459, 464-65, 470 (1992) (explaining California’s “strong policy

                   8   favoring enforcement of [choice-of-law] provisions” and that broadly-worded choice-of-law

                   9   clauses apply to contract and tort claims).

               10              Plaintiffs argue that this Court should not apply the choice of law provision, because the

               11      court did not do so in In re Facebook Biometric Information Privacy Litigation, 185 F. Supp. 3d

               12      1155, 1169-1170 (N.D. Cal. 2016). The Biometric case involved a claim brought under the Illinois

               13      Biometric Information Privacy Act (BIPA), and the court found that “California has no law or

               14      policy equivalent to BIPA.” Id. at 1169. No court has ever relied on the Biometric decision in

               15      refusing to enforce a California choice of law clause where the plaintiff sought to bring a consumer

               16      protection claim under a different state’s law. See, e.g., Palomino v. Facebook, Inc., 16-cv-04230-

               17      HSG, 2017 WL 76901, at *4 (N.D. Cal. Jan. 9 2017) (holding Biometric inapposite and denying a

               18      claim under New Jersey’s consumer protection law based on a finding that New Jersey’s consumer

               19      protection law and “California consumer protection law aim to accomplish the same end, and thus

               20      California law is not contrary to fundamental New Jersey policy.”).

               21              The notion that “California has no law or policy equivalent” to Section 349 is squarely at

               22      odds with case law in this District. Id. As the court recognized in finding Biometric inapposite,

               23      “California . . . has its own robust body of consumer protection law that strives to prevent consumer

               24      deception.” Id. (“California’s consumer protection laws have been recognized as ‘among the

               25      strongest in the country.’”) (citation omitted); see also Alvarez v. Chevron Corp., 656 F. 3d 925,

               26      931 (9th Cir. 2011) (describing the CLRA and UCL as “broad consumer protection statutes”). Any

               27      “argument that California law is contrary” to another state’s policy “because it affords different

               28      rights and remedies . . . misses the point.” See Palomino, 2017 WL 76901, at *4 (“Courts should
                                                                           8
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                           Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 14 of 20


                   1   not ‘refrain from applying the chosen law merely because this would lead to a different result than

                   2   would be obtained under’ [another state’s] law”).

                   3           In any event, Plaintiffs’ pleading deficiencies also doom their claim. Not only do Plaintiffs

                   4   fail to plead with any specificity a material misrepresentation, but they also fail to satisfy Section

                   5   349’s “actual injury” requirement. FAC ¶ 87. The only injury Plaintiffs allege under Section 349

                   6   is that Facebook “invad[ed] their privacy.” Id. Contrary to Plaintiffs’ argument, “general

                   7   invasion[s] of privacy through the exposure of personal and private information” are not sufficient

                   8   to establish actual injury under Section 349. Cohen v. Casper Sleep Inc., 2018 WL 3392877, at

                   9   *7-8 (S.D.N.Y. July 12, 2018) (dismissing Section 349 claims for lack of statutory injury where

               10      defendant surreptitiously tracked plaintiffs’ browsing history, including keystrokes, mouse clicks,

               11      page visits and information provided on data forms) (internal citations omitted).4
                              C.      Plaintiffs Fail To State A Claim Under CDAFA Because They Do Not
               12                     Adequately Allege Damage Or Loss As A Result Of Unauthorized Conduct
               13              Plaintiffs fail to plead that they suffered any “economic harm or loss,” as required for
               14      statutory standing under CDAFA. In re Facebook Internet Tracking Litig., 263 F. Supp. 3d 836,
               15      842-43 (N.D. Cal. 2017); see also Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1219 (N.D.
               16      Cal. 2014) (dismissing CDAFA claims where plaintiffs failed to allege they “suffered any tangible
               17      harm from the alleged Section 502 violations”). Plaintiffs’ allegation of “invading their privacy,”
               18
                       4
                          Plaintiffs assert that Bose v. Interclick, Inc., No. 10 Civ. 9183(DAB), 2011 WL 4343517
               19      (S.D.N.Y. Aug. 17, 2011), establishes that their allegation that Facebook “invad[ed] their privacy”
                       is sufficient to plead a violation of Section 349. Opp. 23-24. But Bose dedicated a single sentence
               20      to Section 349’s injury requirement and is not supported by precedent, as courts have subsequently
                       concluded. See Cohen, 2018 WL 3392877, at *7-8. Bose’s perfunctory analysis is inconsistent
               21      with New York law, which requires actual harm apart from the invasion itself to establish actual
                       injury based on invasion of privacy. See, e.g., Shostack v. Diller, 15-CV-2255 (GBD)(JLC), 2015
               22      WL 5535808, at *9 (S.D.N.Y. Sept. 16, 2015) (“An unquantifiable injury to a privacy interest
                       generally does not suffice” for a NY GBL claim); Smith v. Chase Manhattan Bank, USA, N.A.,
               23      741 N.Y.S.2d 100, 102 (App. Div. 2002) (denying allegation that defendant’s sale of plaintiffs’
                       personal information, including “plaintiffs’ names, addresses, telephone numbers, account or loan
               24      numbers, credit card usage, and other financial data,” in violation of a confidentiality commitment
                       constituted “any actual harm” for purposes of Section 349). Nor do the cases cited within
               25      Plaintiffs’ block quotation of Bose support their position. Unlike here, each of those cases involved
                       disclosure of private, personal information to which independent privileges attached, and the
               26      courts held that those invasions were actionable because they inflicted separate injuries beyond the
                       invasions themselves. See Anonymous v. CVS Corp., 728 N.Y.2d 333, 335-36, 340 (N.Y. Supp.
               27      Ct. 2005) (disclosure of customers’ statutorily-protected medical and prescription information);
                       see also Meyerson v. Prime Realty Services, LLC, 796 N.Y. 2d 848, 855 (N.Y. Supp. Ct. 2005)
               28      (disclosure of tenants’ legally-protected social security numbers).
                                                                          9
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 15 of 20


                   1   FAC ¶ 63, is thus irrelevant, and their conclusory allegation of “suffer[ing] damage” insufficient,

                   2   id. ¶ 62. See, e.g., NovelPoster v. Javitch Canfield Grp., 140 F. Supp. 3d 938, 949 (N.D. Cal.

                   3   2014).

                   4            Plaintiffs argue that their allegations are sufficiently particular because they “describe, in

                   5   detail, how Facebook exploited a software vulnerability to wrongfully access data that was stored

                   6   on Facebook users’ Android phones in order to, among other things ‘deceive’ and “wrongfully

                   7   obtain money.’” Opp. 16 n.5. A cursory glance at the Complaint reveals no such particularity at

                   8   all. FAC ¶¶ 57-62. Plaintiffs’ CDAFA allegations “merely track the language of the statute itself,

                   9   without providing facts to substantiate the claimed legal conclusions.” Ticketmaster L.L.C. v.

               10      Prestige Ent. West, Inc., 315 F. Supp. 3d 1147, 1175 (C.D. Cal. 2018) (dismissing a claim under

               11      503(c)(1) where plaintiffs’ failed to allege facts supporting its claim that defendant’s conduct

               12      “actually alter[ed], damage[d], delete[d], or destroy[ed] data on [plaintiff’s] systems”).

               13               Tacitly acknowledging their failure, Plaintiffs assert new arguments in their opposition

               14      brief. Opp. 15-16 (arguing that Facebook’s collection of call and text logs purportedly used

               15      Plaintiffs’ “storage functions” and “Internet services”). These new arguments are not only

               16      nonsensical, but also improper. Heineke v. Santa Clara Univ., 17-CV-05285-LHK, 2017 WL

               17      6026248, at *16 (N.D. Cal. Dec. 5, 2017) (“[T]he complaint may not be amended by briefs in

               18      opposition to a motion to dismiss.”) (citation omitted). Plaintiffs fail to explain what these new

               19      allegations even entail, and there is nothing in the Complaint about “Facebook’s use of ‘storage

               20      functions’ and ‘Internet services’ on [Plaintiffs’] smartphones.” Opp. 15.

               21               In any event Plaintiffs still fail to plead a claim under CDAFA. To plead a claim under

               22      any section of CDAFA, Plaintiffs must establish that Facebook acted “without permission,”

               23      Gonzales v. Uber Tech., Inc., 305 F. Supp. 3d 1078, 1090-1091 (N.D. Cal. 2018), which as noted

               24      supra Section I, they have failed to do with any particularity. Plaintiffs also concede that they

               25      have not alleged that Facebook “altered, damaged, deleted, or destroyed the data in some way,” as

               26      required under Section 501(c)(1). Opp. 14-15. Instead, Plaintiffs argue that the bare allegation

               27      that Facebook “used” data is sufficient for a violation of Section 501(c)(1). Not so. Courts in this

               28      district have declined to “read the phrase ‘or otherwise uses’ in section 502(c)(1) as prohibiting
                                                                          10
ATTORNEYS AT LAW
                                                                                 REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                        DISMISS CONSOLIDATED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 16 of 20


                   1   anything other than use that is similar to alteration, damage, deletion, or destruction.”

                   2   Ticketmaster, 315 F. Supp. 3d at 1175 n.5 (dismissing claims under Section 503(c)(1) where

                   3   plaintiff’s “systems continued to function as intended, without damage or alteration.”).
                               D.      Plaintiffs Fail To State Either An Intrusion Upon Seclusion Claim Or A
                   4                   Violation Of California’s Constitutional Right To Privacy
                   5          Plaintiffs defend their privacy claims on the ground that Facebook collected “intimate or
                   6   sensitive personally identifiable information,” Opp. 16 (citing Riley v. California, 134 S. Ct. 2473,
                   7   2488-89 (2014)), that “reveals a ‘wealth of detail about [Facebook users’] familial, personal,
                   8   professional, associations,” Opp. 20 (citing Goodman v. HTC Am., Inc., No. C11-1793MJP, 2012
                   9   WL 2412070, at *15 (W.D. Wash. June 26, 2012)). But Plaintiffs do no identify any allegations
               10      to support their contention, nor do they identify any protected privacy interest. Their Complaint
               11      thus fails to state a claim under California’s constitutional right to privacy or for intrusion upon
               12      seclusion.
               13             To begin with, the Complaint makes clear that call and text logs reveal only the names of
               14      contacts, as well as the time and duration of outgoing, missed, or incoming calls. FAC ¶¶ 6-8.
               15      The logs do not reveal the content of the call or text. Plaintiffs themselves disclosed their call and
               16      text logs in the Complaint. Id. ¶¶6-8. The only redactions are to some names and phone numbers,
               17      which is information that appears in Plaintiffs’ contact lists. Plaintiffs also admit that Facebook
               18      had permission to collect their contact lists, id. ¶ 21, which include not just names and phone
               19      numbers, but also home and email addresses. Id. ¶ 84. Plaintiffs do not identify any basis for
               20      finding that non-content-based call and text logs are particularly sensitive information especially
               21      since Plaintiffs admit that they allowed the collection of their contact information.
               22             Plaintiffs rely on several district court cases from within the Ninth Circuit in arguing the
               23      collection of call and text logs is a “highly offensive intrusion,” Opp. 16-19, and “serious invasion,
               24      id. at 21, but none of the cases involved the collection of information like call and text logs, and
               25      all of them involved selling the information or express promises not to take it. See, e.g., Goodman,
               26      2012 WL 2412070, at *14-15 (alleging the “continuous tracking of [plaintiffs’] location and
               27      movements,” as well as the creation, disclosure, and sale of individualized profiles that contained
               28
                                                                         11
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                           Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 17 of 20


                   1   that “fine location data”); In re Vizio, 238 F. Supp. 3d at 1232-33 (alleging the collecting and

                   2   selling of “detailed data about what video content” plaintiffs watched after the user turned off

                   3   permission to share such information); Opperman, 84 F. Supp. 3d at 971-72 (alleged “theft” of

                   4   personal contact information in mobile address books, despite representations that permission was

                   5   required for mobile application developers to access data).

                   6           Plaintiffs assert that “[t]he facts of Goodman are similar in many respects to this case,”

                   7   relying on their single conclusory allegation that Facebook has data sharing agreements in place

                   8   with various entities. The comparison does not withstand scrutiny. Not only is there no specific

                   9   allegation that Facebook shared Plaintiffs’ call and text logs with anyone, but also Goodman

               10      involved allegations of particularly sensitive information—“a continually updated log of precisely

               11      where [plaintiffs] live, work, park, dine, pick up children from school, worship, vote, and

               12      assemble, and what time they are ordinarily at these locations.’” Yunker v. Pandora Media, Inc.,

               13      No. 11-CV-03113 JSW, 2013 WL 1282980, at *14 (N.D. Cal. Mar. 26, 2013) (discussing

               14      Goodman). Yunker dismissed a constitutional privacy claim where it found the allegations before

               15      it—collecting personal identifying information, including age, gender, location and a universally

               16      unique device identifier, and providing it “to advertising libraries for marketing purposes, in

               17      violation of the terms of Pandora's Privacy Policy”—more akin to the allegations found insufficient

               18      in In re iPhone II Application Litig., 844 F. Supp. 2d 1040, 1063 (N.D. Cal. 2012) (disclosure to

               19      third parties of unique device identifier number, personal data, and geolocation information from

               20      Plaintiffs’ iDevices), and Folgelstrom v. Lamps Plus, Inc., 195 Cal. App. 4th 986, 991-92 (2011)

               21      (obtaining home address).5 Plaintiffs make no effort to explain how Facebook uploading call and

               22      text logs—in addition to the allowed contacts list—falls on the more sensitive side of the line.

               23              In re Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d at 130-31, and In

               24      re Nickelodeon Consumer Privacy Litig., 827 F.3d at 269-70, on which Plaintiffs rely, also

               25
                       5
               26        Likewise, Goodman, In re Vizio and Opperman all expressly distinguished cases involving “the
                       routine collection of personally identifiable information,” where “[c]ourts have been hesitant to
               27      extend the tort of invasion of privacy,” from the “collection of intimate or sensitive personally
                       identifiable information.” In re Vizio, 238 F. Supp. 3d at 1233; see also Goodman, 2012 WL
               28      2412070, at *15 (distinguishing the collection of “someone’s address or telephone number, which
                                                                        12
ATTORNEYS AT LAW
                                                                               REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                      DISMISS CONSOLIDATED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 18 of 20


                   1   underscore that Plaintiffs have not alleged either a “highly offensive intrusion” or “serious

                   2   invasion,” Opp. 17, or a reasonable expectation of privacy, id. at 21,6 for several reasons: (i)

                   3   Plaintiffs offer no explanation for how call and text logs are akin to the information collected in

                   4   those cases; (ii) In re Google and In re Nickelodeon expressly recognized that collection of online

                   5   information is not “sufficiently offensive,” In re Nickelodeon, 827 F.3d at 294; see also In re

                   6   Google, 806 F.3d at 150 (recognizing this district court’s holding in Low v. LinkedIn Corp., 900

                   7   F. Supp. 2d 1010, 1025 (N.D. Cal. 2012), that “[e]ven disclosure of personal information,

                   8   including social security numbers, does not constitute an ‘egregious breach of the social norms’ to

                   9   establish an invasion of privacy claim”); and (iii) these cases turned on defendant’s express

               10      promise to not collect information, see In re Nickelodeon, 827 F.3d at 294 (dismissing privacy

               11      claim against Google but not against Viacom, because Viacom included on Nickelodeon website

               12      a message that read, “We don’t collect ANY personal information about your kids”); In re Google,

               13      806 F.3d at 150 (explaining that “[w]hat is notable about this case is how Google accomplished its

               14      tracking,” namely, “by overriding the plaintiffs’ cookie blockers, while concurrently announcing

               15      in its Privacy Policy that internet users could ‘reset your browser to refuse all cookies’”) (emphasis

               16      in original).

               17              Plaintiffs claim their case is similar because “their data was surreptitiously obtained

               18      through deceit.” Opp. 17. But despite some waffling in their briefing, id. (referring to “Facebook

               19      ask[ing] for to [sic] access to ‘Contact Lists’”), Plaintiffs now admit that there is no Facebook

               20      representation at issue at all, Opp. 5-7, let alone a promise not to upload call and text logs.

               21              Finally, Plaintiffs’ constitutional claim also fails because they allege no “legally protected

               22      privacy interest” in their call and text logs. See Cahen, 147 F. Supp. 3d at 971-73 (dismissing

               23      constitutional privacy claim because “defendants’ tracking of a vehicle’s driving history,

               24

               25      courts have called ‘routine commercial behavior’”); Opperman, 205 F. Supp. 3d at 1078
                       (distinguishing Folgelstrom as involving the collection of “a person’s mailing address”).
               26      6
                         Plaintiffs also point to Riley v. California, 134 S. Ct. 2473 (2014), as supporting a “heightened
                       expectation of privacy” in “persons’ mobile devices and the data thereon.” Opp. 16. Riley, which
               27      held that police must get a warrant to search the contents of a cell phone because “a cell phone
                       search would typically expose to the government far more than the most exhaustive search of a
               28      house,” 134 S. Ct. at 2491, is inapposite.
                                                                          13
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                           Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 19 of 20


                   1   performance, or location’ ‘at various times,’ is not categorically the type of sensitive and

                   2   confidential information the constitution aims to protect”), aff’d, 717 F. App’x 720 (9th Cir. 2017).
                              E.       Plaintiffs Fail To State A Standalone Claim for Unjust Enrichment
                   3
                               Contrary to Plaintiffs’ argument, Opp. 25, the Ninth Circuit has expressly held that “in
                   4
                       California, there is not a standalone cause of action for ‘unjust enrichment.’” Astiana v. Hain
                   5
                       Celestial Group, Inc., 783 F. 3d 753, 762 (9th Cir. 2015). Astiana recognizes that “a court may
                   6
                       ‘construe the [alleged unjust enrichment] cause of action as a quasi-contract claim seeking
                   7
                       restitution.” Id. (citation omitted). And this district court has recognized previously that “there
                   8
                       are a handful of factual scenarios where a theory of unjust enrichment has historically supported a
                   9
                       restitutionary remedy.” Monet v. Chase Home Fin., LLC, No. C 10-0135 RS, 2010 WL 2486376,
               10
                       at *3 (N.D. Cal. June 16, 2010).7 But Plaintiffs do not even attempt to set forth a basis for doing
               11
                       so here. The parties have an “express binding agreement[], which define[s] the parties’ rights,”
               12
                       Mosier v. Stonefield Josephson, Inc., 815 F.3d 1161, 1172 (9th Cir. 2016) (“[A]s a matter of law,
               13
                       a quasi-contract action for unjust enrichment does not lie where . . . express binding agreements
               14
                       exist and define the parties’ rights.”). See also Ex. B (Facebook’s SRR containing a California
               15
                       choice-of-law provision, which Plaintiffs do not contest). And Plaintiffs offer no allegation that
               16
                       the agreement was procured by fraud or that they incurred an “expense” in connection with
               17
                       Facebook’s collection of call and text logs. See Nat’l Union Fire Ins. Co. of Pittsburgh, P.A. v.
               18
                       Resource Development Servs., Inc., No. C. 10-01324 RS, 2012 WL 12920615, at *4 & n.1 (N.D.
               19
                       Cal. Apr. 16, 2012) (“The elements of unjust enrichment are the ‘receipt of a benefit and [the]
               20
                       unjust retention of the benefit at the expense of another.’”) (citation omitted).
               21

               22

               23

               24
                       7
                        Those include circumstances not at issue here, like (i) “when the parties have a contract that was
               25      procured by fraud or is for some reason unenforceable,” (ii) “where the plaintiff cannot assert title
                       or right to possession of particular property, but nevertheless can show just grounds for recovering
               26      money to pay for some benefit the defendant received from him,” i.e., an “action derived from the
                       common-law writ of assumpsit,” or (iii) “where money or property ‘identified as belonging in
               27      good conscience to the plaintiff could clearly be traced to particular funds or property in the
                       defendant's possession,’ “a plaintiff may seek restitution in equity, ordinarily in the form of a
               28      constructive trust or an equitable lien.” Monet, 2010 WL 2486376, at *3 (citations omitted).
                                                                          14
ATTORNEYS AT LAW
                                                                                REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                       DISMISS CONSOLIDATED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS
                        Case 3:18-cv-01881-RS Document 76 Filed 11/20/18 Page 20 of 20


                   1   V.     CONCLUSION

                   2          For the foregoing reasons, Defendant respectfully requests that the Court grant Facebook’s

                   3   motion to dismiss with prejudice.

                   4

                   5   DATED: November 20, 2018                    LATHAM & WATKINS LLP
                   6                                               By:         /s/ Elizabeth L. Deeley
                                                                         Elizabeth L. Deeley (CA Bar No. 230798)
                   7                                                     Nicole C. Valco (CA Bar No. 258506)
                                                                         505 Montgomery Street, Suite 2000
                   8                                                     San Francisco, CA 94111-6538
                                                                         elizabeth.deeley@lw.com
                   9                                                     nicole.valco@lw.com
               10                                                        Susan E. Engel (pro hac vice)
                                                                         Matthew J. Peters (pro hac vice)
               11                                                        555 Eleventh Street, NW, Suite 1000
                                                                         Washington, DC 20004
               12                                                        susan.engel@lw.com
                                                                         matthew.peters@lw.com
               13
                                                                   Attorneys for Defendant Facebook, Inc.
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                      15
ATTORNEYS AT LAW
                                                                              REPLY IN FURTHER SUPPORT OF MOTION TO
 SAN FRANCISCO                                                                     DISMISS CONSOLIDATED COMPLAINT
                                                                                             CASE NO. 3:18-CV-01881 RS
